Macomber, J.,
(dissenting.) The condition of the undertaking sued on was as follows: “For the prosecution of the above-entitled action; for the return of said chattels to the above-named defendant, if possession thereof is adjudged to him, or if the action abates or is discontinued before the said chattels are returned to said defendant; and for the payment to the said defendant of any sum which the said judgment awards to him against the said plaintiff. ” This condition was in conformity to sections 2920 and 1699 of Code of Civil Procedure. The answer, besides the defenses named in the prevailing opinion, contained a general prayer for relief. I think the plaintiff in the action in the municipal court, A. Frank Weppner, had no more right to discontinue that action after the defendant therein (the plaintiff in this action) had put in his answer, and then claim, as a result thereof, that the undertaking went for naught, than he would have had before any answer was served. Moreover, under the prayer for further and general relief which that answer contained, we have a right to assume, had any question of this kind been raised in the municipal court, as it should have been raised there if at all, that an amendment would have been ordered as a matter of course. I agree with the learned referee that to hold otherwise would establish a dangerous precedent in courts of justices of the peace,where pleadings are generally informal, and where amendments are liberally allowed in furtherance of justice, not only in those courts, but by the appellate courts on appeal. Code Civil. Proc. §§ 2944, 3036.